DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments and amendments filed on 10/29/2020.
Claims 1-8, 10, and 11 have been amended.
Claim 12 has been added.
Claims 1-12 are currently pending and have been examined.



Response to Arguments

Claim 1 was objected to because of a typographical error.  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection.
Claims 1-11 were rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. The Examiner notes that the previously rejected claim elements have been cancelled rendering the 35 USC §112(a) rejection moot. The Examiner hereby withdraws the rejections under 35 U.S.C. §112.
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-12 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method/process.  A process is a statutory category for patentability.  
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
receiving, at a central controller processor of a central controller computer, first profile information from a first user computer associated with a first user, wherein the first profile information comprises:
first location data associated with the first user;
first demographic data associated with the first user; and
first product data associated with the first user;
second profile information from a second user computer associated with a second user, wherein the second profile information comprises:
second location data associated with the second user;
second demographic data associated with the second user; and
second product data associated with the second user;
receiving, at the central controller processor from a merchant computer associated with a merchant, merchant target information, wherein the merchant target information comprises:

third location data associated with the merchant;
third demographic data associated with the merchant; and
third product data associated with the merchant;
receiving, at the central controller processor, an indication from the merchant computer that the merchant is interested in issuing a first promotion specific to the first user; 
determining, by the central controller processor the first promotion for the first user based on the first profile information; 
storing, in a database of the central controller computer, a first unique identifier for the first promotion  wherein the first unique identifier is associated with first promotion information about the first promotion for the merchant, wherein the first promotion information comprises a first threshold value for:
an availability period;
a discount amount;
a cashback amount; or
a location of availability of the first promotion;
determining, by the central controller processor, a second promotion for the second user based on the second profile information or the first profile information;
storing, in the database of the central controller computer, a second unique identifier for the second promotion, wherein the second unique identifier is associated with second promotion information about the second promotion for the merchant, wherein the second promotion information comprises the first threshold value or a second threshold value for:
the availability period;
the discount amount;
the cashback amount; or
the location of availability of the first promotion;
a location of availability of the second promotion;
transmitting the first unique identifier of the first promotion to the first user computer associated with the first user; 
receiving, at the central controller processor from the merchant computer the first unique identifier, wherein the receiving the first unique identifier indicates the first user has claimed the first promotion from the merchant; 
in response to receiving the first unique identifier from the merchant computer, crediting to a first account associated with the first user computer, using the central controller processor, a first amount of money based on the first threshold value associated with the first unique identifier; 
receiving, at the central controller processor from the merchant computer, the second unique identifier, wherein receiving the second unique identifier indicates the second user has claimed the second promotion; 
in response to receiving the second unique identifier from the merchant computer, crediting to the first account, using the central controller processor: 
the first amount of money that is based on the first threshold; or 
a second amount of money based on the second threshold value; and 
in response to receiving the second unique identifier from the merchant computer, crediting to the second account, using the central controller processor, the second amount of money based on the second threshold value 
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of facilitating a multilevel/tier cashback reward system that provides residual cashback rewards for users who refer additional users, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0099, 0159]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
receiving, at a central controller processor of a central controller computer, first profile information from a first user computer associated with a first user, wherein the first profile information comprises:
first location data associated with the first user;
first demographic data associated with the first user; and
first product data associated with the first user;
second profile information from a second user computer associated with a second user, wherein the second profile information comprises:
second location data associated with the second user;
second demographic data associated with the second user; and
second product data associated with the second user;
receiving, at the central controller processor from a merchant computer associated with a merchant, merchant target information, wherein the merchant target information comprises:
third location data associated with the merchant;
third demographic data associated with the merchant; and
third product data associated with the merchant;
receiving, at the central controller processor, an indication from the merchant computer that the merchant is interested in issuing a first promotion specific to the first user; 
determining, by the central controller processor the first promotion for the first user based on the first profile information; 
storing, in a database of the central controller computer, a first unique identifier for the first promotion  wherein the first unique identifier is associated with first promotion information about the first promotion for the merchant, wherein the first promotion information comprises a first threshold value for:
an availability period;
a discount amount;
a cashback amount; or
a location of availability of the first promotion;
determining, by the central controller processor, a second promotion for the second user based on the second profile information or the first profile information;
storing, in the database of the central controller computer, a second unique identifier for the second promotion, wherein the second unique identifier is associated with second promotion information about the second promotion for the merchant, wherein the second promotion information comprises the first threshold value or a second threshold value for:
the availability period;
the discount amount;
the cashback amount; or
the location of availability of the first promotion;
a location of availability of the second promotion;
transmitting the first unique identifier of the first promotion to the first user computer associated with the first user; 
receiving, at the central controller processor from the merchant computer the first unique identifier, wherein the receiving the first unique identifier indicates the first user has claimed the first promotion from the merchant; 
in response to receiving the first unique identifier from the merchant computer, crediting to a first account associated with the first user computer, using the central controller processor, a first amount of money based on the first threshold value associated with the first unique identifier; 
receiving, at the central controller processor from the merchant computer, the second unique identifier, wherein receiving the second unique identifier indicates the second user has claimed the second promotion; 
in response to receiving the second unique identifier from the merchant computer, crediting to the first account, using the central controller processor: 
the first amount of money that is based on the first threshold; or 
a second amount of money based on the second threshold value; and 
in response to receiving the second unique identifier from the merchant computer, crediting to the second account, using the central controller processor, the second amount of money based on the second threshold value 
These additional elements are not indicative of integration into a practical application because:
Regarding the “central controller processor,” “central controller computer”, “user computer,” and “merchant computer” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting, receiving, and storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-12 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “central controller processor,” “central controller computer”, “user computer,” and “merchant computer” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-12 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Officer (US 2013/0041733).
Claim 1:
Officer discloses:
receiving, at a central controller processor of a central controller  (computer system/server, see figure 9, [0122]), first profile information from a first user computer associated with a first user, wherein the first profile information comprises (user profile/account data, see [0027, 0034]; linked to user device, see [0083]):
first location data associated with the first user (user location, see figure 6 and [0074, 0083, 0098]);
first demographic data associated with the first user (user demographics, see [0021, 0054]); and
first product data associated with the first user (sharing a custom URL from a user to another user containing a product link, see [0029]);

second profile information from a second user computer associated with a second user, wherein the second profile information comprises (the referred friend is the second user with their own device, see [0017, 0018, 0027]):
second location data associated with the second user  (user location, see figure 6 and [0074, 0083, 0098]; this is an iterative system with n layers of users);
second demographic data associated with the second user (user demographics, see [0021, 0054] ; this is an iterative system with n layers of users); and
second product data associated with the second user (sharing a custom URL from a user to another user containing a product link, see [0029]; this is an iterative system with n layers of users);
receiving, at the central controller processor from a merchant computer associated with a merchant, merchant target information, wherein the merchant target information comprises (targeting of content by merchant, “expecting mothers,” see [0022, 0035]):
third location data associated with the merchant (content delivered to user based on merchant’s desire to advertise to user’s location, see figure 6, [0074, 0083, 0098]);
third demographic data associated with the merchant (business information/data, see 0029, 0036]); and
third product data associated with the merchant (URL from a user to another user containing a product link, merchant webpage, see [0029]);
receiving, at the central controller processor, an indication from the merchant computer that the merchant is interested in issuing a first promotion specific to the first user (issue an offer to the user, see item 14 figure 2, ; 
determining, by the central controller processor the first promotion for the first user based on the first profile information (using user data to target a user for a promotion, see [0022]); 
storing, in a database of the central controller computer, a first unique identifier for the first promotion  wherein the first unique identifier is associated with first promotion information about the first promotion for the merchant (TipID identifying the specific offer, see 0078), wherein the first promotion information comprises a first threshold value for (deal requirements, see figure 5 and [0037, 0029]):
an availability period (deal available on Thursday mornings between 10am and noon, see [0041]);
a discount amount (different levels of discount/cashback, see figure 5 and [0030, 0041]);
a cashback amount (earning cashback for sharing the tip, see [0029]); or
a location of availability of the first promotion (location based targeting, see figure 6 and [0083, 0098] and physical world retailer, tied to a location, see [0026, 0027, 0074]);
determining, by the central controller processor, a second promotion for the second user based on the second profile information or the first profile information (first user shares offer to interested second users, see item 18 figure 2, figure 4 showing several generations of offer payment, figure 5 showing multiple offers for groups, and [0019]; and targeting offers based on user data, see [0022]);
storing, in the database of the central controller computer, a second unique identifier for the second promotion, wherein the second unique identifier is associated with second promotion information about the second promotion for the merchant, wherein the second promotion information comprises the first threshold value or a second threshold value for (TipID identifying the specific offer, see [0078]; iterative based on n numbers of users):
the availability period (deal available on Thursday mornings between 10am and noon, see [0041]; iterative based on n numbers of users);
the discount amount (different levels of discount/cashback, see figure 5 and [0030, 0041]; iterative based on n numbers of users);
the cashback amount (earning cashback for sharing the tip, see [0029] ; iterative based on n numbers of users); or
the location of availability of the first promotion (location based targeting, see figure 6 and [0083, 0098] and physical world retailer, tied to a location, see [0026, 0027, 0074]);
a location of availability of the second promotion (location based targeting, see figure 6 and [0083, 0098] and physical world retailer, tied to a location, see [0026, 0027, 0074]; the second offer may be applicable at the same physical retailer);
transmitting the first unique identifier of the first promotion to the first user computer associated with the first user (transmitting the TipID to the user with an embedded code to redeem and track the redemption, see [0110-0112]); 
receiving, at the central controller processor from the merchant computer the first unique identifier, wherein the receiving the first unique identifier indicates the first user has claimed the first promotion from the merchant (transmitting the TipID to the user with an embedded code to redeem; subsequently sending back to the merchant (merchant website) for redemption/tracking, see [0110-0112]); 
in response to receiving the first unique identifier from the merchant computer, crediting to a first account associated with the first user computer, using the central controller processor, a first amount of money based on the first threshold value associated with the first unique identifier (crediting user with the incentive/tip based on a target criteria see [0029, 0074, 0081]); 
receiving, at the central controller processor from the merchant computer, the second unique identifier, wherein receiving the second unique identifier indicates the second user has claimed the second promotion (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]); 
in response to receiving the second unique identifier from the merchant computer, crediting to the first account, using the central controller processor (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]): 
the first amount of money that is based on the first threshold value (redeem tip and earn a discount, see figure 4, [0019, 0115, 0116]); or 
a second amount of money based on the second threshold value (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]); and 
in response to receiving the second unique identifier from the merchant computer, crediting to the second account, using the central controller processor, the second amount of money based on the second threshold value (crediting of accounts with tips/commissions, see [0029])
Claim 2. 
Officer discloses each element of claim 1 above; Officer further discloses:
receiving, from the first user computer, a request to transmit the second unique identifier to another user (first user shares offer to interested second users, see item 18 figure 2, figure 4 showing several generations of offer payment, figure 5 showing multiple offers for groups, and [0019]; and targeting offers based on user data, see [0022]; this is iterative and can have n layers of additional users); and 
in response to receiving the request, transmitting the second unique identifier to another computer associated with the other user (the referred friend is the second/third user with their own device, see [0017, 0018, 0027]).
Claim 3. 
Officer discloses each element of claim 1 above; Officer further discloses:
In response to receiving, at the central controller processor from the merchant computer, the second unique identifier (TipID identifying the specific offer, see [0078]; iterative based on n numbers of users):
generating, at the central controller processor, a third unique identifier associated with a third promotion and a third amount of money (first user shares offer to interested second users, see item 18 figure 2, figure 4, and 7 showing several generations of offer payment, figure 5 showing multiple offers for groups, and [0019]; and targeting offers based on user data, see [0022]; this is iterative and can have n layers of additional users); and
transmitting to the first user computer or the second user computer, from the central controller processor, the third unique identifier, wherein the third unique identifier is designated to be shared by the first user of the second user with a third user (first user shares offer to interested second users, see item 18 figure 2, figure 4, and 7 showing several generations of offer payment, figure 5 showing multiple offers for groups, and [0019]; and targeting offers based on user data, see [0022]; this is iterative and can have n layers of additional users).
Claim 4. 
Officer discloses each element of claim 1 above; Officer further discloses:
wherein transmissions between the central controller processor and the merchant computer is at least one of a text message, a telephone call, and an email (receive tips via email, SMS, voice networks see [0113, 0093]).
Claim 5. 
Officer discloses each element of claim 1 above; Officer further discloses:
selecting a first subset of the first promotion information (deal requirements, see figure 5 and [0037, 0029]; subset is the different offer options), wherein:
the first promotion information comprises a first plurality of options for the first threshold value (different levels of discount/cashback, see figure 5 and [0030, 0041]); and
the first subset is selected based on the first profile information associated with the first user (different levels of discount/cashback, see figure 5 and [0030, 0041] ; iterative based on n numbers of users; the offers targeting a subset of users, see [0022]); and
selecting a second subset of the second promotion information, wherein (different levels of discount/cashback, see figure 5 and [0030, 0041] ; iterative based on n numbers of users):
the second promotion information comprises a second plurality of options for the second threshold value (different levels of discount/cashback, see figure 5 and [0030, 0041]; iterative for several layers of offers/users); and
the second subset is selected based on attributes in common between the first profile information and the second profile information that is associated with the second user (the offers are targeted to a user who then further targets additional users, such a relationship is an attribute in common between the users, see figure 6, [0006, 0083, 0098, 0029]).
Claim 6. 
Officer discloses each element of claim 1 above; Officer further discloses:
further comprising ranking the first user and the second user based on the first profile information and the second profile information, wherein the ranking comprises (ranking users by social media profile data/status, see [0034]):
executing a first algorithmic relationship between the merchant target information, the first promotion information, and the first profile information (using user data to target a user for a promotion, see [0022]).
Claim 7. 
Officer discloses each element of claim 1 above; Officer further discloses:
wherein the first promotion is considered claimed when a discount amount associated with the first unique identifier is applied to a purchase by the first user from the merchant; and (crediting user with the incentive/tip based on a target criteria see [0029, 0074, 0081])
A notification is received at the central controller processor from the merchant computer indicating the discount amount is applied to the purchase (notifying user of the discounts received from the merchant, see figure 7; the tip the user received and the tip the users affiliates received)
Claim 8. 
Officer discloses each element of claim 1 above; Officer further discloses:
the first product data associated (product data, see [0029]) with the first user (user profile/account data, see [0027, 0034]) or the second product data (product data, see [0029], product data is iterative for multiple users/products) associated with the second user (the referred friend is the second user with their own device, see [0017, 0018, 0027]) comprises a probability of purchase associated with a certain product (generating a deal based on the probability of a deal acceptance (purchase), see [0040]); and
the probability of purchase is calculated based on a similarity between (probability of deal acceptance (purchase), see [0040]):
the first profile information and purchaser profile information associated with a previous purchaser of the certain product (probability is based on the customer interest, see [0040]); or
the second profile information and the purchaser profile information (the deal creation is based on several users expressing interest (1, 2, …n), see [0040]).
Claim 9.
Officer discloses each element of claim 1 above; Officer further discloses:
wherein the central controller processor is at least one of a mobile device, a smartphone, a computer, and a tablet (smartphone, computer, laptop, kiosk, see [0086, 0091]).
Claim 10. 
Officer discloses each element of claim 1 above; Officer further discloses:
receiving, at the central controller processor, an event request from the first user computer (event to earn a tip, see [0030, 0031, 0054]); and 
in response to receiving the event request, setting up an event in which the merchant computer specifies at least one of (event to earn a tip, see [0030, 0031, 0054])
the first threshold value (deal requirements including number of viewers, time requirements, and financial incentives, see [0030])
the second threshold value (deal requirements including number of viewers, time requirements, and financial incentives, see [0030])

the first amount of money (deal requirements including number of viewers, time requirements, and financial incentives, see [0030]); or
the second amount of money (deal requirements including number of viewers, time requirements, and financial incentives, see [0030])
Claim 11.
Officer discloses each element of claim 10 above; Officer further discloses:
wherein receiving the first unique identifier indicates the first user has claimed the first promotion from the merchant during the event (claiming/redeeming the code as the result of partaking in the event (tv show etc), see [0030]).
Claim 12:
Officer discloses each element of claim 10 above; Officer further discloses:
Crediting the first amount of money to the first account is further executed in response to the event concluding (credit the user $5 or $50 depending on the code received during the event, see [0030]); and
The first amount of money is further based on an attendance at the even attributable to the first user (redemption value is based on user count, user’s can invite others to redeem the code, see figures 4, 5, and [0030]).


	CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to multilevel and purchased referral systems.
U.S. Pub No. 2016/0180386 to Konig disclosing a system and method for referral reward and cashback distribution.
U.S. Pub No. 2014/0244389 to Konig disclosing a system and method for referral reward and cashback distribution.
U.S. Pub No. 2014/0222548 to Fagalde disclosing a method of calculating and providing referral rewards/cashback incentives.
U.S. Pub No. 20120316941 to Moshfeghi disclosing methods of earning cash back by referring additional users to the incentive.
U.S. Pub No. 2012/0253986 to Winner disclosing a system for monitoring offline transactions that will award cash back incentives to the users/purchasers.
U.S. Pub No. 2012/0253986 to Chang disclosing a multilevel marketing system to generate referrals and cash back benefits.
U.S. Patent No. 8,651,375 to Gouldd disclosing a system and method for providing referral rewards and cashback incentives using gift cards.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682